     Case 1:20-cr-00133-JSR Document 20 Filed 06/26/20 Page 1 of 2




                                                     June 26, 2020
Via ECF

The Honorable Lorna G. Schofield
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

      Re:    United States v. Frederick Scheinin, 20 CR 133 (LGS)

Dear Judge Schofield:

       With the consent of the Government, I write to request an extension of
the current schedules for: (i) the production of discovery, (ii) the filing of
pretrial motions, and (iii) the initial status conference. The conditions of the
ongoing national emergency have delayed both the production and review of
discovery in this matter. This has further hindered Mr. Scheinin’s ability to
meaningfully consult with counsel about any pretrial motions and to engage
in necessary mitigation services.

       Mr. Scheinin is currently out on bail, subject to a number of conditions
including a prohibition on possession of internet-capable devices and access
to the internet. The bail conditions and the terms of the protective order
require Mr. Scheinin’s review of the discovery to take place in the presence of
counsel. In order to review the discovery, Mr. Scheinin has to obtain
permission from his Pretrial Services officer to travel to the Federal Defender
offices.

       The initial production of discovery in this case was made available on
February 28, 2020. The production is relatively voluminous and consists of
video recordings, text chats, photographs, various warrant and subpoena
returns, and law enforcement reports. Mr. Scheinin was able to schedule one
meeting to begin discovery review before our offices were closed in mid-March
due to the pandemic.

       The Government is preparing a second production of discovery,
consisting of information obtained from several devices seized from Mr.
Scheinin’s home. That process has also been delayed by the pandemic.
      Case 1:20-cr-00133-JSR Document 20 Filed 06/26/20 Page 2 of 2




      In addition to the discovery-related delays, Mr. Scheinin has been
unable to participate in mitigation services. Prior to the office shutdown he
was working with a social work student in our office. That engagement ended
in March. Mr. Scheinin needs to engage in therapy and meet with psychiatric
experts. Given the serious charges in this case, mitigation is crucial to Mr.
Scheinin’s ability to present a defense or meaningfully discuss a pretrial
disposition.

      In light of the unique circumstances presented by COVID-19, and the
particular obstacles it has created in this case, I respectfully request an
extension of the current schedules. Thank you for your consideration of this
application.

                                             Respectfully submitted,




                                             _____________________________
                                             Tamara L. Giwa
                                             Assistant Federal Defender
                                             Federal Defenders of New York
                                             (212) 417-8719


Cc:   AUSA Nicholas Chiuchiolo (via ECF)
